1    ROGERS JOSEPH O’DONNELL
     Robert S. Metzger (State Bar No. 81294)
2    rmetzger@rjo.com
     Merri A. Baldwin (State Bar No. 141957)
3    mbaldwin@rjo.com
     Joshua M. Deitz (State Bar No. 267454)
4    jdeitz@rjo.com
     Stephen L. Bacon
5    sbacon@rjo.com (admitted pro hac vice)
     311 California Street
6    San Francisco, California 94104
     Telephone: 415.956.2828
7    Facsimile: 415.956.6457
8    Attorneys for Defendant
     AEROMETALS, INC.
9
10
11                                UNITED STATES DISTRICT COURT
12                              EASTERN DISTRICT OF CALIFORNIA
13
     MD HELICOPTERS, INC.,                              Case No. 2:16-cv-02249-TLN-AC
14
                            Plaintiff,                  ORDER GRANTING REQUEST FOR
15                                                      AN ORDER TO FILE UNDER SEAL
            vs.                                         DOCUMENTS IN SUPPORT OF
16                                                      AEROMETALS, INC.’S MOTION TO
     AEROMETALS, INC.,                                  BIFURCATE DISCOVERY
17
                            Defendant.                  Date: May 2, 2019
18                                                      Time: 10:00 a.m.
                                                        Ctrm: 26, 8th Fl.
19
20
21
22          Defendant Aerometals, Inc.’s Request for an Order to File Under Seal Documents in

23   Support of its Motion to Bifurcate Discovery pursuant to Local Rule 141 is GRANTED.

24          IT IS HEREBY ORDERED that the following documents shall be filed under seal:

25                • Exhibits A, B, and C to the Declaration of Stephen L. Bacon filed in support of

26                   Defendant’s Motion to Bifurcate.

27   ///

28   ///
                                                                                                   Page 1
      Case No.: 2:16-cv-02249-TLN-AC                            Order Granting Request to File Under Seal

                                                                                                  487827.1
1           These documents shall remain sealed during the duration of this litigation pursuant to
2    the terms of the Protective Order unless the confidentiality designations are withdrawn or
3    ordered removed. The documents may be disclosed to the Court and its personnel per the
4    terms of the Protective Order (ECF No. 33 at 7.3(d)).
5           IT IS SO ORDERED.
6    Dated: April 17, 2019
7
8
9                                            Troy L. Nunley
                                             United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                                                   Page 2
      Case No.: 2:16-cv-02249-TLN-AC                            Order Granting Request to File Under Seal

                                                                                                  487827.1
                                         PROOF OF SERVICE
1                                          [FRCivP 5(b)]
2           I, Tamora Horen, state: My business address is 311 California Street, 10th Floor, San
     Francisco, CA 94104. I am employed in the City and County of San Francisco where this
3    service occurs or mailing occurred.
4           I hereby certify that on April 17, 2019 I electronically filed the foregoing document
     with the United States District Court, Eastern District of California by using the CM/ECF
5    system.
6     [PROPOSED] ORDER GRANTING REQUEST TO FILE UNDER SEAL EXHIBITS
      IN SUPPORT OF AEROMETALS INC.’S MOTION TO BIFURCATE DISCOVERY
7
             I certify that the following parties or their counsel of record are registered as ECF
8    Filers and that they will be served by the CM/ECF system:
9    NAMES AND ADDRESSES OF PARTIES SERVED:
     William D. Janicki              William R. Black
10   William Christopher Dalton      MD Helicopters, Inc.
     LeClairRyan LLP                 4555 East McDowell Road
11   400 Capitol Mall, Ste. 1500     Mesa, AZ 85215
     Sacramento, CA 95814            Telephone: 480-346-6410
12   916-246-1140                    Facsimile: 480-346-6410
     Fax: 916-246-1155               william.black@mdhelicopters.com
13   William.Janicki@leclairryan.com
     Chris.Dalton@leclairryan.com
14
     I declare under penalty of perjury under the laws of the State of California that the
15   foregoing is true and correct and that this declaration was executed this date at San
     Francisco, California.
16
     Dated: April 17, 2019                            /s/ Tamora Horen
17                                                    Tamora M. Horen
18
19
20
21
22
23
24
25
26
27
28
                                                                                                     Page 3
      Case No.: 2:16-cv-02249-TLN-AC                              Order Granting Request to File Under Seal

                                                                                                    487827.1
